[PUBLISH]

                 IN THE UNITED STATES COURT OF APPEALS

                          FOR THE ELEVENTH CIRCUIT                          FILED
                           ________________________               U.S. COURT OF APPEALS
                                                                    ELEVENTH CIRCUIT
                                                                       November 15, 2004
                                   No. 03-14723                      THOMAS K. KAHN
                             ________________________                      CLERK

                         D. C. Docket No. 02-21057 CR-FAM

UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                          versus

JAHZIEL PINEIRO,

                                                               Defendant-Appellant.

                             ________________________

                     Appeal from the United States District Court
                         for the Southern District of Florida
                           _________________________

                                (November 15, 2004)
                           (As Amended January 7, 2005)

Before HULL and MARCUS, Circuit Judges, and HANCOCK*, District Judge.

MARCUS, Circuit Judge:



       *
       Honorable James H. Hancock, United States District Judge for the Northern District of
Alabama, sitting by designation.
      The opinion issued on November 15, 2004 is hereby corrected and

substituted with the following:

      Jahziel Pineiro appeals his convictions, arising from a jury verdict, for one

count of conspiracy to manufacture marijuana plants, in violation of 21 U.S.C.

§§ 841(a)(1), (b)(1)(B)(vii), 846; one count of maintaining a place for the purpose

of manufacturing marijuana, in violation of 21 U.S.C. § 856 and 18 U.S.C. § 2;

and two counts of possession of a firearm and ammunition by a convicted felon, in

violation of 18 U.S.C. §§ 922(g)(1), 924(a)(2). Pineiro argues that the district

court erred by denying his pre-trial motion to suppress, and that the evidence was

insufficient to support his drug-related convictions. We affirm.

                                         I.

      The relevant facts and procedural history are these. On April 25, 2003, by

superseding indictment, Pineiro was charged with: beginning in or about February

2002 and continuing through on or about December 13, 2002, conspiring to

manufacture 100 or more marijuana plants, in violation of 21 U.S.C. §§ 841(a)(1),

(b)(1)(B)(vii), 846 (Count I); manufacturing 100 or more marijuana plants, in

violation of 21 U.S.C. §§ 841(a)(1), (b)(1)(B)(vii) (Count II); maintaining a place

for the purpose of manufacturing marijuana, in violation of 21 U.S.C. § 856(a)(1)

and 18 U.S.C. § 2 (Count III); possession of a firearm in furtherance of a drug

                                          2
trafficking offense, in violation of 18 U.S.C. § 924(c)(1)(A)(i) (Count IV);

possession of a firearm by a convicted felon, in violation of 18 U.S.C. §§

922(g)(1), 924(a)(2) (Count V); and possession of ammunition by a convicted

felon, in violation of 18 U.S.C. §§ 922(g)(1), 924(a)(2) (Count VI). The

indictment also included a forfeiture count.

      Prior to trial, Pineiro moved to suppress evidence seized and statements

made in connection with a warrantless search of his property, arguing that: the

police lacked probable cause to search his home without a warrant; any consent he

gave was involuntary; the search exceeded the scope of such consent; he was not

given Miranda1 warnings; and his statements were coerced.

      At an evidentiary hearing on Pineiro’s motion to suppress, the magistrate

judge considered the following testimony. FBI Special Agent Martin Pettit stated

that, in October 2002, he received information about a marijuana-growing

operation at multiple locations in Miami, Florida. His subsequent investigation

led to surveillance of a house located at 16001 S.W. 98th Avenue (“16001

House”). During surveillance at this location, Agent Pettit observed Pineiro’s

black Chevy Tahoe sports utility vehicle (“SUV”), which had white lettering on

the side, parked outside. He subsequently obtained a warrant to search the 16001

      1
          Miranda v. Arizona, 384 U.S. 436, 458-71, 86 S.Ct. 1602, 1619-26, 16 L.Ed.2d 694 (1966).

                                                3
House. During his search on December 12, 2002, Pettit discovered a fully

functional marijuana grow site on the premises. Also at the 16001 House, the

agents encountered Lazaro Vazquez, who denied knowing Pineiro2 and who was

subsequently arrested. In the course of his investigation of the 16001 House,

Pettit learned that two other homes were associated with this location. Based on

this information, four special agents went to the next house associated with the

16001 House, this one at 25768 S.W. 123rd Court (“25768 House”), where they

encountered Pineiro.

       Prior to obtaining Pineiro’s consent to search the 25768 House, the agents

spoke with Pineiro’s parents and brother, all of whom lived directly across the

street from the 25768 House. After Special Agent Pettit told the family he wished

to speak with Pineiro, Pineiro’s brother phoned him and, about 45 minutes later,

Pineiro arrived in a van. The agents approached the van and identified

themselves. They were armed, but their weapons were concealed. They told

Pineiro they wanted to look around the 25768 House. Pineiro agreed, but stated

he wanted to secure his dog before the agents entered the house.




       2
         We have no occasion to look at the admissibility of Vazquez’s statement, either at the
suppression hearing or at the subsequent trial, because no error has been raised on appeal.

                                              4
      After Pineiro secured the dog in the garage, he walked with the agents

through the house. Special Agent Pettit testified that Pineiro never indicated that

he did not want the agents to enter his house, nor did he limit the scope of their

search. Pineiro refused to sign a consent-to-search form, but verbally consented to

the search. According to Agent Pettit, Pineiro moved the dog from the garage to

permit agents to search the garage. During the search of the premises, Special

Agent Pettit observed a partially dismantled grow room in one of the bedrooms, a

marijuana plant in the backyard, and marijuana leaves on the floor throughout the

house. The other agents found drug paraphernalia in the laundry room and more

marijuana leaves and clippings concealed in garbage bags in the garage. In the

house, specifically, the agents discovered construction debris, buckets, potting

soil, clipping scissors, leaf fragments of suspected marijuana, a ballast or

transformer used to power grow lights, a scale and tray used for weighing drugs,

and a three-sided box or “hood” used for growing marijuana. In the kitchen,

agents found a picture of Pineiro standing alongside trays of growing marijuana

plants and holding a “bong” -- a device used to smoke marijuana. Finally, in the

garage, the agents also found PVC pipes commonly used as irrigation tubes in

hydroponic marijuana grow operations.




                                          5
      Agent Pettit read Pineiro his Miranda rights and questioned him. Pineiro

signed a Miranda-rights waiver form and informed Pettit he had moved into the

house on November 16, 2002, and admitted that the plants and drugs in the house

belonged to him. When Pettit informed Pineiro of the search at the 16001 House

on the prior day, Pineiro explained that the 16001 House belonged to his cousin

(Vazquez). Pineiro, who described himself to Agent Pettit as a “pot-head,”

initially denied having any weapons and claimed the marijuana was not his, but

that it had been in the house when he moved in. He later recanted and told Pettit

he had constructed the apparatus in the dismantled grow room to cultivate

marijuana. He also later directed agents to a gun case. The agents then asked

Pineiro for permission to search his van and Pineiro consented, after which the

agents found more marijuana leaves and planting materials in the van.

      In support of his motion to suppress, Pineiro testified he had been living at

the 25768 House for only two weeks when he was arrested. He stated that agents

asked to “look around,” but did not indicate that they wished to search his home.

According to Pineiro, he thought the agents would only walk through his house,

but would not open things and look everywhere. Pineiro also claimed he was not

advised of his Miranda rights until after he was questioned and arrested.




                                         6
      The magistrate judge recommended denying the motion to suppress. Based

on the testimony at the evidentiary hearing, the magistrate judge concluded that

Pineiro gave consent to search and that his consent was voluntary. The magistrate

judge observed that there was no evidence the agents used any force or threats to

secure the consent. The magistrate judge further found that law enforcement

officers advised Pineiro of his rights, but were not required to inform him he had

the right to refuse consent. Over Pineiro’s objections, the district court adopted

the recommendation and denied the motion to suppress.

      At trial, Special Agent Pettit presented testimony that was, in all material

respects, consistent with the testimony he provided at the suppression hearing. He

described for the jury the special agents’ recovery of the following evidence at the

16001 House, the fully functional grow house where Pineiro’s cousin and co-

conspirator, Vazquez, was arrested: 131 marijuana plants in growing trays;

fluorescent light fixtures (commonly used in marijuana grow houses for its ability

to provide a broad spectrum of light but a low level of heat); and multiple strips of

rockwool (a soil substitute commonly used in hydroponic marijuana grow houses).

      The next day, when the agents conducted a search of the 25768 House, they

discovered the following evidence indicating, in Pettit’s opinion, that the house

was a dismantled grow house: a high-pressure cylinder and safety cap (used to

                                          7
store carbon dioxide during the grow process); buckets and potting soil; clipping

scissors; PVC pipes (commonly employed as irrigation tubing for hydroponic

marijuana cultivation); leaf fragments of marijuana; a ballast or transformer (used

to power “grow lights”); a scale and tray (for weighing drugs); a foil-backed

insulation board; and strips of rockwool. Pettit also discovered a three-sided box,

which was a home-made “hood,” used to grow marijuana. In one of the bedrooms,

Pettit testified that construction debris littered the floor and that the door had been

removed from the hinges. An air-conditioning unit was sitting on the floor and a

container of potting soil, and soil itself, were observed on the floor of this

bedroom. After Pineiro also consented to a search of his van parked outside,

agents found similar materials inside.

      Pettit then described the third house searched, this one on December 13,

2002 right after completion of the search at the 25768 House. The third house was

located at 20535 Marlin Road (“Marlin Road House”) and owned by Vazquez,

who had been arrested in connection with the search of the 16001 House on the

previous day. At this house, the agents found another active grow site and

recovered 194 marijuana plants.

      Pettit, who had investigated over 20 dismantled or fully functional grow

houses during his career, opined that the operations at the Marlin Road House

                                           8
were “very similar to” the operations at the 16001 House. More specifically, Pettit

described the following equipment -- similar to materials he had seen just the day

before at both the 16001 House and the 25768 House: the same style and type of

fluorescent lightbulbs used in the operation of hydroponic grow houses; blocks of

rockwool; rows of ballasts; and a foil-backed insulation board. In the Marlin Road

House, in one of the rooms that had been equipped for hydroponic growing, Pettit

saw, as he had also seen in the 25768 House, an extra air conditioning unit, which,

he explained, served to cool the room and balance the higher temperature given

out by the fluorescent lighting. Notably, during the search of the Marlin Road

House, Pettit observed that Pineiro’s phone number appeared twice on the “caller

i.d.” unit. These calls took place on December 4 and 5, 2002 (during the charged

time period for the conspiracy), which was within the week prior to Pineiro’s and

Vazquez’s arrests.

      In addition to Pettit’s testimony, the government presented testimony from

neighbors to two of the houses (the Marlin Road and 25768 Houses). Lance

Rafford testified that his mother lived across the street from the Marlin Road

House and that he had seen a black SUV with white lettering at the Marlin House

on three or four occasions during 2002. That same year, Artavius Williams, who




                                         9
lived in the house directly behind the 25768 House noticed that bright lights

remained on at all times of the day and night at that house.

      Rosa Millon-Roque, the owner of the 16001 House and, thus, both Pineiro’s

and Vazquez’s landlord during the relevant time period, testified that she rented

the house for a one-year term to Pineiro, starting in February 2002. On or about

February 13, 2002, Pineiro filled out a lease application, listing the 25768 House

as his current address. According to Millon-Roque, when he applied to rent the

house, Pineiro asked how often she planned to visit the property, and she informed

him that she never visited her rented properties. She noted, however, that when

she later decided to refinance the property and the appraiser wished to visit the

house, Pineiro told her that he did not want someone coming to the house when he

was not at home. On November 20, 2002 (during the period of the conspiracy),

Pineiro phoned Millon-Roque and indicated he wanted to break the lease. Millon-

Roque replied that she would try to find another renter immediately. Later that

same day, Pineiro called Millon-Roque and said he had found a friend who wanted

to rent the house and had the money to make the three required payments. He

indicated that this friend, who, as it turned out, was Vasquez, “knows the house.”

Six days later, Vasquez moved into the residence after signing a new lease, the

term of which included the two-month period remaining on the lease Pineiro had

                                         10
broken. During Millon-Roque’s testimony, the government introduced lease

documents associated with Vazquez’s rental of the 16001 House, including,

notably, his lease application on which he listed Pineiro as a reference.

      At the end of the government’s case-in-chief, Pineiro moved for judgment

of acquittal on all counts. The court denied the motion as to Counts I, III, V, and

VI, but granted the motion on Counts II (manufacturing 100 or more marijuana

plants) and IV (possession of a firearm in furtherance of a drug trafficking

offense).

      In his defense, Pineiro called three witnesses. First, his father, Hugo,

testified that he lived across the street from the 25768 House. According to Hugo,

Pineiro lived at the 25768 House for about two weeks, having moved from the

16001 House before he was arrested. Hugo visited the 16001 House and never

observed any drugs. Pineiro’s second witness, Corey Blue, testified that he too

lived near the 25768 House and that he took odd jobs as a handyman. He stated

that he helped Pineiro repair and clean the 25768 House after Pineiro bought the

house in November, approximately three weeks before the arrest. According to

Blue, the previous tenants left the house dirty and filled with trash and other

debris. He testified that he had been working with Pineiro to clean the house for




                                         11
about three weeks and that he had worked for five days each of those weeks. Blue

stated he never saw any drugs or guns in the house.

       Finally, Pineiro’s wife, Jacqueline, testified that she and her husband moved

into the 25768 House in November 2002, and that the house needed a lot of

maintenance work. According to Jacqueline, she and her husband had previously

rented the 25768 House for a year, prior to moving to the 16001 House, which

they rented for a year before moving back to the 25768 house after purchasing it.

She admitted that her husband smoked marijuana, but claimed she never saw any

marijuana growing in the house. Jacqueline also testified, as Pineiro had stated to

Pettit during the search of the 25768 House, that Vazquez was Pineiro’s cousin.

       The jury subsequently found Pineiro guilty of Counts I, III, V, and VI.

After the verdict, Pineiro moved for a new trial, arguing that the evidence was

insufficient to show a conspiracy or that he maintained a place for the purpose of

manufacturing marijuana. The district court summarily denied the motion.

       At sentencing, based on an adjusted offense level of 20, a criminal history

category III, and the 60-month statutory minimum mandatory on Count I, see

U.S.S.G. § 5G1.1(b),3 the district court sentenced Pineiro to a 60-month term of


       3
          Section 5G1.1(b) provides: “ Where a statutorily required minimum sentence is greater
than the maximum of the applicable guideline range, the statutorily required minimum sentence shall
be the guideline sentence.” U.S.S.G. § 5G1.1(b).

                                                12
imprisonment on each count, to run concurrently, four years of supervised release,

and a $100 special assessment as to each count. This appeal followed.

                                          II.

                                          A.

      First, Pineiro argues that the district court erred by denying his motion to

suppress evidence seized at the 25768 House because the agents conducted a

warrantless search without his consent, or, alternatively, any consent he gave was

involuntary, as he was not advised of his right to refuse consent. Pineiro also

challenges the admissibility of statements he made after Special Agent Pettit

advised him of his Miranda rights. He argues that any incriminating statements

were coerced and taken in violation of Miranda.

      Based on our careful review of the record, including the transcript of the

suppression hearing, we are satisfied that the government established, by a

preponderance of the evidence, both that Pineiro consented to the search at the

25768 House and that his consent was voluntary. See United States v. Blake, 888

F.2d 795, 798 (11th Cir. 1989) (“The government bears the burden of proving both

the existence of consent and that the consent was not a function of acquiescence to

a claim of lawful authority but rather was given freely and voluntarily.”) (citation

omitted). Special Agent Pettit testified that Pineiro led investigators on a tour of

                                          13
his home and that he cooperated with their search efforts. His cooperation

included moving his dog into the garage and then into the yard to enable the

agents to enter. The agents first identified themselves and explained the purposes

of their search. And, although at least four agents entered Pineiro’s home and the

agents were armed, no one had a gun drawn and the guns were not visible.

       Pineiro presented no evidence to show that there was anything inherently

coercive in the search. Moreover, in denying the motion to suppress, the

magistrate judge found Pettit’s testimony that Pineiro verbally consented to the

search to be more credible than Pineiro’s version of the events. Such a credibility

finding is within the province of the factfinder. United States v. Ramirez-Chilel,

289 F.3d 744, 749 (11th Cir. 2002), cert. denied, 537 U.S. 1114 (2003). On

appeal, Pineiro has not shown clear error in the trial court’s factual findings, which

this Court will not reverse “unless it is contrary to the laws of nature, or is so

inconsistent or improbable on its face that no reasonable factfinder could accept

it.” See id. (citation omitted). In short, viewing the totality of the circumstances,

the district court properly concluded that Pineiro consented to the search and that

his consent was voluntary.4


       4
         To the extent Pineiro suggests that the police were required to be more specific in advising
him of his rights, and were required to tell him he had a right to refuse consent, this Court has
squarely rejected this argument. See United States v. Zapata, 180 F.3d 1237, 1242 (11th Cir. 1999)

                                                 14
       The district court also did not err by denying Pineiro’s motion to suppress

his inculpatory statements based on Miranda. Again, according to Pettit, he

informed Pineiro of his rights before questioning. Other than his own version of

the events, Pineiro presented no evidence to the contrary in the district court. See

Ramirez-Chilel, 289 F.3d at 749 (“[I]n evaluating the factual version of events

between the law enforcement officers and [the defendant], we should defer to the

[court’s] determinations unless [its] understanding of the facts appears to be

‘unbelievable.’”). The magistrate judge found that Pettit’s testimony was more

credible than Pineiro’s contradictory testimony. On this record, the district court

did not clearly err in its factual findings, nor did it incorrectly apply the law to the

facts. See United States v. Goddard, 312 F.3d 1360, 1362 (11th Cir. 2002),

cert. denied, 538 U.S. 969 (2003).

                                               B.

       In reviewing Pineiro’s challenges to the sufficiency of the evidence to

support his convictions on Counts I and III, we apply a de novo standard of

review, but resolve all reasonable inferences in favor of the jury’s verdict. See

United States v. Rudisill, 187 F.3d 1260, 1267 (11th Cir. 1999). The evidence is



(finding that the failure to inform the suspect that he had the right to refuse consent would not
invalidate otherwise valid consent) (citation omitted).

                                               15
sufficient so long as a reasonable trier of fact, choosing among reasonable

interpretations of the evidence, could find guilt beyond a reasonable doubt.

United States v. Lluesma, 45 F.3d 408, 409-10 (11th Cir. 1995). Indeed, a verdict

of guilty cannot be disturbed if there is substantial evidence to support it, “unless

no trier of fact could have found guilt beyond a reasonable doubt.” United States

v. Lyons, 53 F.3d 1198, 1202 (11th Cir. 1995) (citation omitted).

       As for the sufficiency of the evidence, Pineiro first argues that the record

was insufficient to support his conviction for maintaining a place for the purpose

of manufacturing marijuana because the government did not establish when the

dismantled grow house was functional (i.e., before or after he purchased and

moved into the house), or when it had been dismantled. He urges that the

government’s evidence showed only that he bought the house a few weeks before

his arrest and that he had been cleaning and repairing the house from the previous

owner’s mess.5




       5
         To the extent that Pineiro asserts that the indictment’s language, “on or before December
13, 2002,” permitted the government to go back in time indefinitely to when there was a functioning
grow house at the 25768 House, his argument is unpersuasive. Not only did he fail to raise this issue
in the district court in connection with the indictment, but the government’s evidence at trial was
consistent with the language of the indictment: the evidence showed that the 25768 House contained
a functioning grow house while under Pineiro’s ownership.


                                                 16
      To convict under § 856, a jury must find “that the defendant (1) knowingly,

(2) operated or maintained a place, (3) for the purpose of manufacturing,

distributing, or using any controlled substance.” United States v. Clavis, 956 F.2d

1079, 1090 (11th Cir. 1992). Thus, “[t]he offense requires two mental elements,

knowledge and purpose. The purpose element applies to the person who is charged

with maintaining the place for the illegal activity. It is not sufficient that others

possess the requisite purpose.” Id.

      Here, there was an abundance of evidence from which a trier of fact,

choosing among reasonable interpretations of the evidence, could find, beyond a

reasonable doubt, that Pineiro was guilty of knowingly maintaining a place for the

purpose of manufacturing marijuana. Again, Special Agent Pettit testified that

during the search of the 25768 House, the agents recovered green leafy material

(which later tested positive as marijuana), clipping scissors, pots, potting soil,

potting containers, ballasts, grow lights, a foil-backed insulation board, rockwool,

and construction debris -- all of which are consistent with equipment and materials

used in grow houses. Pettit also said that Pineiro admitted to constructing the

grow areas. Moreover, agents found a picture of Pineiro standing alongside trays

of growing marijuana plants and holding a bong. Finally, neighbor Williams said

that he could smell marijuana coming from the 25768 House between January and

                                           17
June 2002 and that he had observed lights on at the house at all hours of the day

and night. On the basis of this evidence, alone, the government established

beyond a reasonable doubt the elements required to convict under § 856.

      Pineiro’s theory of defense at trial, like his argument on appeal, is that the

evidence seized during the search of the 25768 House, including the dismantled

grow house, belonged to the prior tenant and not him. Although Pineiro presented

testimony that would support this theory of the case, the jury was free to reject (as

it did) the defense explanation of the evidence and find Pettit and Williams more

credible. Indeed, on this record, the jury reasonably also could have inferred that

Pineiro maintained the grow house from the fact that Pineiro lived in the house

containing tools, trash, and leaves connected to a grow house, both within the

house and in its garage. Moreover, Special Agent Pettit testified that Pineiro

confessed to ownership of the grow materials, although he later recanted the

admission. This too satisfied the government’s burden to establish a knowing and

intentional violation of § 856.

      We are likewise unpersuaded by Pineiro’s challenge to the sufficiency of the

evidence to support his conspiracy conviction, although this is a closer question.

“To support a conspiracy conviction, the government must prove ‘(1) an

agreement between the defendant and one or more persons, (2) the object of which

                                         18
is to do either an unlawful act or a lawful act by unlawful means.’” United States

v. Smith, 289 F.3d 696, 706 (11th Cir. 2002) (citation omitted). The government

must prove that “a conspiracy existed, that the defendant knew of it, and that

defendant, with knowledge, voluntarily joined it.” United States v. Ryan, 289

F.3d 1339, 1346 (11th Cir. 2002). The government may show participation in the

conspiracy by circumstantial evidence, if not by direct evidence, United States v.

Anderson, 326 F.3d 1319, 1329 (11th Cir. 2003) (citing Lyons, 53 F.3d at 1198),

and it need prove only that Pineiro knew the general nature and scope of the

conspiracy. United States v. Clark, 732 F.2d 1536, 1539 (11th Cir. 1984)

      Pineiro primarily challenges the government’s evidence as to the first

requirement -- an illegal agreement between the defendant and one or more

conspirators. Pineiro claims that the government showed only that he knew

Vazquez, but failed to establish that Vazquez was ever present at the 25768

House, had ever called the 25768 House, or had any connection to the house.

Pineiro also asserts that the government did not sufficiently connect him (Pineiro)

to the drugs found at the 16001 House or the Marlin Road House, both of which

Vazquez owned or occupied during the charged time period of the conspiracy

(beginning in or about February 2002 and continuing through on or about

December 13, 2002). We disagree.

                                         19
      Not only did numerous witnesses testify that Pineiro knew Vazquez, but the

government also presented evidence that the two men were cousins. Moreover,

when Vazquez moved into the 16001 House, he listed Pineiro as a reference on his

lease application. And, when Pineiro sought to break his lease early at that house,

he was able to produce Vazquez to sign a new lease (that would include the two-

month term left on Pineiro’s lease) on the very day he informed Millon-Roque of

his intent to vacate the house early. He even told her that the new tenant “knew

the house.” Indeed, only three weeks later, on December 12, 2002, the agents

searched the 16001 House, just recently vacated by Pineiro and then occupied by

his cousin Vazquez, and discovered a substantial marijuana growing operation.

      The government also presented testimony that an SUV generally matching

the description of Pineiro’s vehicle was parked in front of both the Marlin Road

and 16001 Houses during the charged period of the conspiracy (again, beginning

in or around February 2002 and continuing through on or about December 13,

2002). During his October 2002 surveillance of the 16001 House, where he

subsequently executed a search warrant and arrested Vazquez, Special Agent Pettit

observed a black Chevy Tahoe SUV with “custom rims.” The SUV Pettit saw had

advertising on its side“with the wording of a yacht repair business . . . Atlantics . .

. Motor Yacht Maintenance and Repair,” which is the name of the company

                                          20
Pineiro owned. Neighbor Rafford testified to seeing, three or four times in 2002, a

black SUV that he thought had “chrome rims” and “white lettering . . . about some

kind of driving school” parked outside of the Marlin Road House, which, it was

undisputed, was owned by Vazquez. Moreover, when Vazquez signed the lease at

the 16001 House, he also owned the Marlin Road House. And, as we have noted,

during a search of the Marlin Road House, police observed Pineiro’s phone

number twice on the “caller i.d.” unit. Both calls were placed during the week

prior to the search and within the time frame of the conspiracy.

      In addition to the abundant evidence establishing a close personal

relationship between Vazquez and his cousin Pineiro, notably a relationship that

Vazquez denied when he was arrested at the 16001 House by claiming he did not

even know Pineiro, Special Agent Pettit testified at length about the substantial

similarities between the dismantled grow house at the 25768 House and the

existing grow houses at the 16001 House and Marlin Road House. Simply put, the

houses associated with both Pineiro and his cousin Vazquez contained the same

materials, including: fluorescent lighting, extra air conditioning units, buckets and

pots, planting soil and related materials, foil-backed boards for light enhancement,

extra vents and fans for cooling, and rockwool material. The similarity between

the dismantled grow house under Pineiro’s control and the two operational grow

                                         21
houses under Vazquez’s control, all within the time period alleged in the

indictment, is further circumstantial evidence of an illegal agreement to work

together to manufacture marijuana.

      It is well-settled that the “existence of an agreement in a conspiracy case is

rarely proven by direct evidence that the conspirators formally entered or reached

an agreement. . . . The more common method of proving an agreement is through

circumstantial evidence.” United States v. Morales, 868 F.2d 1562, 1574 (11th

Cir. 1989). Indeed, “[b]ecause the crime of conspiracy is ‘predominantly mental

in composition,’ it is frequently necessary to resort to circumstantial evidence to

prove its elements.” United States v. Toler, 144 F.3d 1423, 1426 (11th Cir. 1998)

(quoting United States v. Shabani, 513 U.S. 10, 16, 115 S. Ct. 382, 386, 130 L. Ed.

2d 225 (1994)). Thus, it is not enough to discard a jury’s finding of a conspiracy

simply because the government did not present direct evidence of an illegal

agreement. We also look to the weight of circumstantial evidence before

undertaking the severe remedy of overturning a jury verdict. After undertaking a

thorough review of this record, we cannot say that no trier of fact could find guilt

beyond a reasonable doubt. See Lyons, 53 F.3d at 1202. Based on all of the

evidence, a reasonable jury could have found an illegal agreement between the

cousins, Pineiro and Vazquez, to manufacture marijuana.

      AFFIRMED.

                                         22